263 F.2d 901
Milton NIPORT, Appellant,v.UNITED STATES of America, Appellee.
No. 14679.
United States Court of Appeals District of Columbia Circuit.
Argued November 25, 1958.
Decided February 12, 1959.

Mr. William E. Owen, Washington, D. C., with whom Mr. Ralph Stein, Washington, D. C., was on the brief, for appellant.
Mr. Harry T. Alexander, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before WILBUR K. MILLER, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of the crimes of robbery and carrying a dangerous weapon,1 and received concurrent sentences.


2
On this appeal, he urges that the Government failed to prove that the alleged crime was not the product of a mental disease or mental defect. The Government's testimony on the issue of insanity was offered by a number of lay witnesses and a qualified psychiatrist. On the part of appellant, there was opposing testimony, both lay and psychiatric. The issue was clearly one for the jury, whose verdict was decisive following instructions which we find were proper, fair and adequate.


3
We have examined the other points raised on the appeal and find no error affecting substantial rights.


4
Affirmed.



Notes:


1
 Title 22 D.C.Code, §§ 2901 and 3204